Exhibit 10.29 11th August 2006 To GreenGas NGV (Asia) Limited 11fl. Kian Gwan Building ‘B’, 138-152 Wireless Road, Lumpinee, Patuwan, Bangkok, 10330, Thailand Subject: Agreement with United States Energy Initiatives Inc. (USEI) The agreement with USEI signed on the 30th may 2006, with Autogas (Asia) Limited, is irrevocably assigned for the complete and unnumbered benefit of Green Gas NGV (Asia) Limited. The perpetuity of the agreement is unaffected by this assignment. Signed 11th day of August 2006. /s/ Robin Hughes Robin Hughes Director
